DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan (US 2011/0179808) in view of Miki (US 2007/0271933).
	In regard to claims 1, 7, Kagan teaches a method for operating a cryostat (Fig. 1, see identified parts thereof below) comprising a vacuum 2container (12, 28) that houses an object (20) to be cooled, the vacuum container (12, 28) having a neck 3tube (44) that connects the vacuum container (12, 28) to an area outside of the cryostat (outside 10), the 4method comprising: 
5maintaining a temperature of the object (20) to be cooled during an operating 6phase by locating a cold head (at least part of 34, 36) of a two-stage cooler (para. 20, lower temperature stage is 30, higher temperature stage is 38) in the neck tube (44) such that the 7cold head cools a cryogenic working medium (helium, para. 20) that condenses and flows through a 8heat pipe (32) to a thermal contact surface (at least part of 52), the working medium (helium) absorbing heat from the thermal 10contact surface (at least part of 52), evaporating and returning to the cold head (30) via the heat pipe (32); employing a short circuit block (56) fitting within the neck tube (44) and the heat pipe (32) and 14having a first end (top) external to the heat pipe (32) that is thermally connected to a cooling device (30) and a second end (bottom) in contact with the thermal contact 16surface (52), the short circuit block (56) comprising a thermally conductive material core (copper material thereof, para. 29).
Kagan does not explicitly teach a thermal contact surface that seals the neck tube (44) and is thermally conductively connected to 9the object (20) to be cooled, the object (20) to be cooled having no direct contact with the working medium (in the neck tube 44) and does not teach that prior to locating the two-stage cooler (34) in the neck tube (44), cooling the vacuum 12chamber (12, 28) during a pre-cooling phase by inserting the short circuit block into the neck 13tube, the short circuit block 14having a first end that is thermally connected to a cooling device and a second end in contact with the thermal contact 16surface providing sealing separation of the object and the neck tube.
However, Miki teaches that it is well known to employ a thermal contact surface (see figures 1-12)(see at least wall 18 or 34) that is thermally conductively connected to 9the object (see 2, 7, 9) to be cooled, the thermal contact surface (18, 34) seals the neck tube (12), the object (see 2, 7, 9) to be cooled having no direct contact with a working medium (within 12) within the neck tube (12) as this sealing off of the neck tube (12) provides benefits to maintenance operations (para. 11, 12, 33, 34); it is further expounded that Miki teaches a short circuit block (4) having a first end (top) in direct thermal conductive connection with the cold end (6) and a second end (bottom) in contact with the sealing thermal contact surface (18, 34).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan with the thermal contact surface of Miki to seal the neck tube from the object for the purpose of reducing the time and waste of fluid associated with performing maintenance while still maintaining a strong thermal connection between the refrigerator and the thermal contact surface.  Further, Miki teaches it is well known to perform maintenance and replace refrigeration components (para. 10), this teaching suggests and makes obvious the provision of a precooling phase (interpreted as an earlier cooling than the previously recited operational cooling) with a cooling device (another refrigerator) as a simple matter of swapping refrigerators during a time of maintenance to provide the obvious benefit of continued operation while an original refrigerator is repaired.   Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan with a step of precooling with a cooling device (i.e. performing normal operational cooling of Kagan) and then switching the refrigerators in order to perform maintenance on the original refrigerator and then performing the operational cooling phase of Kagan (see above) for the purpose of providing continued operation when the original refrigerator needs maintenance.  
Note that the described modification would provide the result that prior to a step of locating the two-stage cooler (34-Kagan) in the neck tube (44), a pre-cooling phase would occur of the vacuum 12chamber (12, 28) by inserting the short circuit block (Kagan-56) into the neck 13tube (44), the short circuit block (56) fitting within the neck tube (44) and the heat pipe (32) and 14having a first end (top end) external to the heat pipe (32) that is thermally connected to the cooling device (replacement refrigerator, see modification above) and a second end (bottom) in contact with the thermal contact 16surface (sealed surface 18 of Miki provided to Kagan by the modification above), the short circuit block (56) comprising the thermally conductive material core (copper material thereof, para. 29) that 17facilitates cooling of the thermal contact surface (18 of Miki) by the cooling device (replacement refrigerator, see modification above).
	In regard to claim 2, Kagan may not explicitly teach blowing the cryogenic working medium into the neck tube (44) during removal of the short circuit block (56) and insertion of the two-stage cooler (first refrigerator 34) into the neck tube (44) so as to minimize an entry of ambient gas into the neck tube (34) while providing the working medium to the heat pipe (32).  However, Miki (933) teaches it is known to provide blowing of a cryogenic working medium into a neck tube (12, sleeve para. 105) during removal of a cryocooler so as to minimize an entry of ambient gas into the neck tube (12)(see nitrogen gas “continuously” provided during removal of a cryocooler unit (1) to reduce air contamination in the sleeve (12) to a minimum (para. 105).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan to provide the working medium to the neck tube (44) and heat pipe (32) during removal of the short circuit block (during inspection or maintenance of 56 thereof) and insertion of the two-stage cooler (refrigerator 34) into the neck tube (44) so as to minimize an entry of ambient gas (ambient air) into the neck tube (44) while providing the working medium to the heat pipe (32) for the purpose of providing prevention of air contamination and at least some of the working medium to heat pipe to permit heat pipe operation upon completion of installing the second stage cryocooler (34) to improve the utility of providing the blowing at the time of the install the refrigerator after maintenance thereof.
	In regard to claim 3, Kagan, as modified, teaches that the cryogenic working medium is helium (para. 20); note that Miki teaches nitrogen (para. 80).
	In regard to claim 4, Kagan, as modified, teaches that an outer contour of the short circuit block (56) lies adjacent to an inner contour of the heat pipe (32) when the short circuit block is located therein (see figures, these are adjacent).
	In regard to claim 5-6, Kagan, as modified, teaches the limitations of claims 5-6, since Kagan teaches that the short circuit block (56) comprises copper (para. 29) which has the claimed thermal conductivity.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagan (US 2011/0179808) in view of Miki (US 2007/0271933) in view of Haberbusch (US 2004/0060303) or NPL1 (cited in the action dated 7/8/21).
Kagan, as modified, teaches the cooling device (replacement refrigerator 34) but does not explicitly state that a cooling power of the precooling device is at least 300 W at 80 K.  However, it is well known that it is desirable to reduce cooling times and Haberbusch teaches it is known to employ a cooling device having a power of at least 300 Watts at 80 K (para. 48, 67, 43, 47, see OPTR cooling at 60-80K with cooling power of 1000 Watts.  Alternatively, NPL1 teaches cooling device having a cooling power of at least 300W at 80K (see Fig. 3, and whole document).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Kagan to employ a cooling device having the cooling power identified above for the purpose of providing fast cool down times.
Response to Arguments
Applicant’s arguments dated 4/6/22 have been considered but are not persuasive. 
	Applicant's argument (page 2, last para.) is an allegation that “nothing in the prior art combination suggests the use of short circuit block”.  
In response, the allegation is unpersuasive for ignoring the grounds of rejection which does show that a short circuit block in the prior art that provides thermal connection between a cooling system and a thermal contact surface.
	Applicant's argument (page 3, para. 3) is an allegation that “Kagan uses a permanent configuration of components in the neck”.  
In response, the allegation is not persuasive as there are not claim limitations that exclude the structure of Kagan as modified.
	Applicant's argument (page 4, para.2) is an allegation that the replacement of a refrigerator “falls short of actually suggesting the method recited”.  
In response, the allegation is unpersuasive as it does not identify why the rejection falls short and amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant's argument (page 5, para. 1) is an allegation that Kagan and Miki fail because there is no suggestion in Kagan to remove the cold head.  
In response, the allegation is unpersuasive as the rejection is based on all of the references of the rejection and not just Kagan.  Further there is no statutory requirement that Kagan must suggest the desirability of removing the refrigerator for maintenance. 
	Applicant's argument (page 5, para. 1) is an allegation that since Kagan teaches a deicing operation that there is no apparent motivation to move “any” of the system components.  
In response, the allegation is entirely unpersuasive since the teaching of a deicing operation is not a teaching away from refrigerator maintenance.  The allegation has no logical basis and there is no evidence that a teaching that merely because deicing can be provided that no component would ever be replaced.
	Applicant's argument (page 5, para. 1) is an allegation that element (56) of Kagan does not have a second end in contact with a thermal contact surface.  
In response, the allegation is entirely unpersuasive because element (56) of Kagan does indeed have a second end (bottom) in contact with a thermal contact surface (52) and second as the allegation attacks Kagan alone with no consideration of the modification of the rejection and the teachings of Miki.
	Applicant's argument (page 5, para. 1) is an allegation that modifying Kagan to have a thermal contact surface that seals the neck tube from the object to be cooled would change the principle of operation of Kagan.  
In response, the allegation is not persuasive as it is ignores the teachings of Miki and there is no evidence to support that the allegation that modifying the thermal contact surface to be a sealing plate as taught by Miki would destroy the operational teachings of Kagan.  This is entirely unsupported and unpersuasive.  Kagan would still continue to be able to perform cooling of the object to be cooled which is the purpose of Kagan and would be additionally provided with the benefits to maintenance operations as taught by Miki (para. 11, 12, 33, 34).  The applicant’s argument is entirely unsubstantiated and is merely a superlative - that the modification would “completely alter the operation of the Kagan device” and therefore is fully unpersuasive.
	Applicant's argument (page 5, last para.) is an allegation that Kagan provides no suggestion of a “such a thermal contact surface”.  
In response, the allegation is unpersuasive for failing to address the grounds of rejection which rely on Kagan and Miki and not just Kagan alone
	Applicant's argument (page 5, last para. - page 6, para. 1) is an allegation that there is no suggestion to insert a short circuit block during the precooling phase and prior to locating the two stage cooler in the neck tube.  
In response, there is no requirement in the claim that the short circuit block may only be present in precooling phase. Further, the allegation ignores the grounds of rejection which shows that prior operation of Kagan with another refrigerator would provide both the inserting of the block (to make Kagan) and a precooling operation.
	Applicant's argument (page 6, para. 1) is an allegation that the rejection misinterprets the prior art since the second end of the short circuit block (56) of Kagan is not “in contact” with a thermal contact surface.  
In response, the allegation is not persuasive as the allegation ignores the grounds of rejection that the short circuit block (56) has a second end (bottom) in contact with the thermal contact 16surface (52) and the modification by the teachings of Miki show that it is desirable to provide a thermal contact surface (18, 34) as a sealing member to provide benefits to maintenance operations (Miki -para. 11, 12, 33, 34) and conductive connection with a block (4) to provide good thermal connection with a refrigeration source to the thermal contact surface (18, 34).  Therefore the allegation is unpersuasive.






Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
July 1, 2022